Citation Nr: 1639156	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-25 898	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether a January 1999 rating decision that denied service connection for a mental disorder became final.

2.  Entitlement to service connection for a mental disorder.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service from December 1988 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit Michigan.  That decision found that new and material evidence had not been received to reopen a claim for service connection for a mental disorder previously claimed as a personality disorder and bipolar disorder.  

The issue of entitlement to service connection for a mental disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A January 1999 rating decision denied entitlement to service connection for a mental disorder (claimed as depression and personality disorder) it was not appealed within a year of notice of the decision, but new evidence was received within a year of the decision and there was and no determination as to whether it was new and material.



CONCLUSION OF LAW

The January 1999 rating decision did not become final.  38 U.S.C.A. § 5108, 7105(b),(c) (West 2014); 38 C.F.R. § 3.156(b) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

A rating decision generally becomes final if a notice of disagreement is not received within a year of the notice of that decision.  38 U.S.C.A. § 7105(b),(c).

The provisions of 38 C.F.R. § 3.156(b); however, provide that if new and material evidence is received within a year of the decision notice, the evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  The United States Court of Appeals for the Federal Circuit has interpreted this regulation as requiring that VA determine in all cases whether new and material evidence was received during the appeal period after a prior decision.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed, Cir. 2011).  The Federal Circuit subsequently held that a claim remains pending where new evidence is received during the appeal period until VA fails to make a determination as to whether it is new and material.  Beraud v. McDonald, 766 F.3d 1402, 1406-7 (Fed. Cir. 2014).  The United States Court of Appeals for Veterans Claims (Court) has reaffirmed this holding.  Mitchell v. McDonald, 27 Vet. App. 431 (2015).

Within a year of the notice of the January 1999 rating decision; the RO obtained a VA psychiatric examination and records of VA mental health treatment during 1999.  There was no determination as to whether this evidence was new and material.  Accordingly the 1999 decision has remained pending and not final.  


ORDER

The January 1999 rating decision that denied service connection for a mental disorder did not become final; the appeal is to this extent granted.


REMAND

Given the Veteran's competent statements describing his possible mental health breakdown coupled with his change in personality and need for ongoing mental health treatment after separation, the Board finds that a VA examination is warranted to determine if there is a nexus between the Veteran's current mental health disability and his active duty service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Additionally, it appears that the Veteran receives treatment through VA.  VA has a duty to obtain the records of this treatment. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2016 to present.  

2.  After the development above has been completed, schedule the Veteran for a VA examination to determine whether any current mental health disorder is related to a disease or injury in service.  

The VA examiner should review the claims file, including any updated treatment records, and determine whether the Veteran has any current mental health disorder and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any mental health disorder present at any time since 1998 (even if not shown on the current examination) began in service or is otherwise the result of a disease or injury in service, to include any possible mental health breakdown in service.

The examiner should also state whether the Veteran's reports, if accepted would be sufficient with other evidence of record to show a link between a current psychiatric disability and events in service.  The examiner should also state whether there are any medical reasons for disregarding the Veteran's reports.  The absence of supporting medical records is generally not a sufficient reason for disregarding the Veteran's reports unless the existence of such records would be medically expected.

The examiner should provide reasons for the opinions.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case; before the case is returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


